Citation Nr: 0814008	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-17 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to May 
1977.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found there was not new and 
material evidence sufficient to reopen the claim for service 
connection for schizophrenia.

The appeal for service connection for schizophrenia is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A March 1979 RO decision which denied the veteran's claim 
of entitlement to service connection for a mental disorder 
was a final decision.

2.  The veteran submitted new evidence showing symptoms of a 
mental disorder in service which is related to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for schizophrenia has been 
presented and the claim is reopened.  See 38 U.S.C.A. § 5107, 
5108 (West 2002), 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Most of the veteran's service medical records are 
unavailable.  The only records VA was able to locate are an 
enlistment examination, a separation examination, and dental 
records.  Under such circumstances, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of her claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen a claim, 
depending upon the basis of any previous denial of the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the 
veteran's request to reopen her claim is being granted, no 
further discussion of the VCAA is required.

New and Material Evidence
A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.  "New 
evidence" means existing evidence not previously submitted to 
agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for schizophrenia, 
also called a mental disorder, was originally denied in a 
March 1979 rating decision, based on the lack of symptoms or 
diagnosis in service.  The veteran did not appeal and that 
decision became final.  A request to reopen the claim was 
previously denied due to lack of new and material evidence in 
a rating decision of January 1986.

In August 2005, the veteran submitted a copy of a single page 
from her service medical records, dated April 5, 1977,  which 
noted "patient unable to keep straight history, jumping from 
subject to subject, patient walked out of office AMA.  Needs 
mental hygiene counselling."  This evidence was not 
previously submitted, and is therefore "new."  The evidence 
also relates to a fact not previously established.  It shows 
that the veteran exhibited problems in service that merited a 
referral for mental hygiene counseling and may have received 
counseling.  Therefore, the evidence can be considered 
"material."  New and material evidence having been submitted, 
the claim for service connection for schizophrenia is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.


REMAND

The veteran began active duty in August 1976.  An April 1977 
service medical record shows that she was recommended for 
mental health counseling due to being unable to keep straight 
her history, jumping from subject to subject, and walking out 
on her job.  A separation examination conducted in April 
1977, following the recommendation for counseling, noted 
normal psychiatric functioning.  She was discharged in May 
1977.  It does not appear that VA has attempted to obtain 
service personnel records which may explain why the veteran 
was discharged less than a year after induction.  Also, while 
service medical records have been determined to be 
unavailable, VA has not yet requested service medical records 
showing mental treatment, which are sometimes separately 
filed.  These records must be obtained.

The private and VA medical records associated with the claims 
file may be incomplete.  Records from the Niagara Fall 
Memorial Medical Center show that the veteran was transferred 
to the Buffalo VA facility for treatment in October 1978 and 
that she received previous VA treatment.  Also, while there 
are various records from the Niagara Fall Memorial Medical 
Center associated with the claims file, the veteran's 
complete records from that facility are not associated with 
the claims file.

At a VA examination in November 2006, the examiner found 
there was no relationship between the veteran's schizophrenia 
and service, finding the April 1977 notation to be 
insufficient evidence.  The examiner did not discuss that the 
veteran was diagnosed with schizophrenia shortly after 
service, and did not state whether schizophrenia "at least 
as likely as not" began in service.  Although a new 
examination is not necessary unless required by the examiner, 
a more detailed opinion is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service personnel 
file, including any records relating to 
discharge, and any separately filed mental 
health records, from the National Personnel 
Records Center.

2.  The veteran's complete VA treatment 
records from Buffalo, New York, as well as 
any other VA facility, should be associated 
with the claims file.

3. The veteran's complete Niagara Fall 
Memorial Medical Center records should be 
associated with the claims file.

4.  When the above development is completed, 
the entire claims file must be made available 
to a VA provider for a medical opinion.  
Examination of the veteran is not needed 
unless required by the examiner.  Pertinent 
documents should be reviewed.  The examiner 
should state whether the veteran's 
schizophrenia, which was first diagnosed in 
October 1978, is at least as likely as not 
had its onset in or is otherwise related to 
service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

5.  After completing the above action and any 
other development as may be indicated, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran 
and her representative.  After the veteran 
and her representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


